Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Stephen J. Weyer on 3/18/21.
The application has been amended as follows: 
Please add new claims 30-31 as per Rule 1.126.
Claim 30 (New)  An injectable trace element solution for animals, the solution consisting of :
Manganese carbonate – 10.0 mg
Zinc oxide-60.0 mg
Copper sulfate penthydrate-15.0 mg
Anhydrous sodium selenite-5.0 mg
Butaphosphan- 100.0 mg
Vitamin B12- 1.5 mg
Excipients consisting of Benzyl alcohol, edetic acid, sodium hydroxide and water.



Claim 31 (New) An injectable trace element solution for animals, the solution consisting of:
Manganese carbonate – 4.0 mg
Zinc oxide-24.0 mg
Copper sulfate penthydrate-6.0 mg
Anhydrous sodium selenite-2.0 mg
Butaphosphan- 100.0 mg
Vitamin B12- 1.5 mg
Excipients consisting of Benzyl alcohol, edetic acid, sodium hydroxide and water.


Claim 19, delete “claim 7” and insert---- claim 30----.

Claim 20, delete “claim 11” and insert---- claim 31----.

Cancel claims 1, 7, 14 and 23-29.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619